WATERFRONT OF OAKLAND — CONSTRUCTION OP STATE GRANT — "SHIP CHANNEL" — "SOUTHERLY LINE OF ESTUARY" — LINE OF LOW TIDE — BOUNDARY OF TOWN. — The grant by the state to the town of Oakland of all lands upon its waterfront, lying within the corporate limits, as fixed by the act of May 4, 1852, "between high tide and ship channel," is to be construed most favorably to the state, and the boundary of the town by "the southerly line, at the San Antonio creek, or estuary," is to be construed as being the southerly line of low tide of that estuary, and the boundary by "ship channel" is to be construed as in tending the line of low tide; and the boundary of the town of Oakland land as defined by that act, commencing at the intersection of the northeast line with the line of low tide on the northern branch of the estuary, follows the line of low tide on said branch to the mouth of the eastern basin, crosses said mouth, and continues along the hue of low tide on the southern side of the estuary to its mouth in the bay, and thence follows the line of low tide northerly and easterly till it intersects the northeastern boundary; and the grant to Oakland was of the lands lying between high water mark and ship channel, within these boundaries, and included nothing west of the line of low tide on the bay front, and nothing beyond the line of low tide on the north and west shore of the estuary, the estuary being itself navigable, and a part of "ship channel."
ID. — LINE CROSSING EASTERN BASIN OF ESTUARY — EXTENSION OF SOUTHERLY LINE FROM HEADLAND TO HEADLAND. — The rule in surveying boundaries defined by streams or other waters is to follow the stream or body of water, crossing the mouth of affluents or other inlets from Head land to headland; and in determining the boundary of the town of Oakland, which extends from the intersection of the northeast boundary with the southerly line of San Antonio creek or estuary "down the southerly line of said creek to its mouth in the bay," the legislative conception of the creek or estuary is that it has head above its intersection with the northeastern boundary line, and month in the bay and the southerly line of the creek at low tide must cross the mouth of the eastern basin of the estuary from head land to headland, and cannot stop from going down the southerly line of the creek or estuary, to ascend and make the circuit of the eastern basin.
ID — STRICT CONSTRUCTION OF MUNICIPAL BOUNDARIES — CONNECTION WITH STATE GRANT — GENERAL WELFARE — Where the boundaries of a gratuitous donation of lands from the state depend upon the boundaries of the municipal corporation fixed by the same act which makes the grant the entire act, including the boundaries of the municipal corporation is brought within the rule of strict construction against the grantee but, considered without reference to the donation of lands the *Page 161 
grant of lie municipal franchise is to be construed to a manner most conducive to the general welfare, and a strict construction of the act defining municipal boundaries will be enforced, where the general welfare and the rights of other communities require it.
ID — REINCORPORATION OF TOWN AS CITY — CHANGE OF BOUNDARY HOT RETRO — ACTIVE UPON PROPERTY RIGHTS — HIGH TIDE UPON ESTUARY-LEGISLATIVE CONSTRUCTION. — THE ACT OF 1854 (Stats. 1854, p. 184) by which the town of Oakland was reincorporated as the city of Oakland, and the rights and duties of the town were devolved upon file city, and by which it was enacted that the boundaries of the city should be the some as those of the town, but which specifically described "the eastern and southern high tide line" of the slough and estuary of San Antonio, as one of the boundaries, with a proviso saving the rights of the citizens of Clinton and San Antonio to construct wharves at their respective sites, whatever effect it may have had in extending the limits of the city from and after its passage, cannot be allowed any retroactive effect upon the property rights of the city or other grantee, which most be determined by the proper judicial construction of the act of 1852, regardless of any subsequent change in the city limits; and the construction which the act of 1854, and the subsequent act of April 31, 1862 defining the boundaries of the town of Oakland, sought to place upon the act of 1852, being erroneous, must be disregarded by the courts in determining the property rights depending upon that act.
ID. — POWER OF STATE TO ALIENATE TIDE LANDS — PUBLIC RIGHTS OF NAVIGATION AND FISHERY — CHICAGO CASE — GRANT TO TOWN OF OAKLAND. — The state has full power to alienate lands which are covered and uncovered by the daily flux, and reflux of the tides, subject only to the rights of the public to use them for the purposes of navigation and . . . fishery; and such lands are alienable in private ownership where capable of reclamation without detriment to the public right, and especially where their reclamation will be of advantage to navigation and commerce; and there is nothing in the determine established by the case of Illinois Central R. R. Co. v. Illinois, 146 D. S. 387, relative to the nonalienability of lands continually submerged be the waters of Lake Michigan in the harbor of Chicago, which is inconsistent with the right of the state of California to giant to the town of Oakland the rand Bats and shoals along its waterfront lying between high and low tide, with, a view to facilitate the construction of wharves and other improvements, it not appearing that such grant has impaired the power of succeeding legislatures to regulate, protect, improve, or develop the public rights of navigation. find-fishery.
ID. — POWER OF OAKLAND TO ALIENATE ENTIRE WATERFRONT — QUESTION OF LEGISLATIVE INTENT — PUBLIC TRUST — INVALID TRANSFER TO PRIVATE CITIZEN — The town of Oakland had no power to alienate its entire waterfront, unless such power was conferred upon it by the legislature; and whether it was conferred or Dot is a question of legislative intent, to he gathered from the terms of the statute construed with reference to its general scope and purpose; and (he clear intent of the act creating the town of Oakland, and granting to it the tide *Page 162 
lands along its water front, was to confer upon it a public trust for the improvement of commercial facilities by the erection of convenient wharves along its waterfront, and the regulation and collection of [ILLEGIBLE TEXT] and dockage for their use, which public trust it could neither delegate nor abdicate, or was any power conferred upon it to alienate the tide lands, which were essential to the exercise of its power to erect wharves and regulate tolls; and an attempt by the town to invest a private citizen with the exclusive right to erect wharves and regulate tolls, and to transfer to him the entire waterfront, in consideration of his erecting wharves thereon, was unauthorized and void.
ID. — LIMITED POWER OF ALIENATION — PROVISION FOR STREETS AND [ILLEGIBLE TEXT] — SALE OF LAUDS BY PARCELS — SALE IN BULK: VOID. — The intention of the law was that the streets of the town should be protracted to the waterfront, the intervening spaces divided into blocks and lots, and sold in subdivisions, in such manner as to preserve to the public ample means of access to the navigable waters of the" bay and estuary, and to the municipal authorities ample space for the erection of wharves, piers, and docks, and if any reasonable measures to this end bad been taken, a sale of the lands by parcels would have been a proper exercise of power by the municipal authorities; but a transfer in bulk to a private citizen, without any reservation of the right of access to navigable waters by which the town was largely surrounded, was a grots and evident excess of power.
ID. — DISMISSAL OR SUIT IN EQUITY BY CITY — MANDATE OF SUPREME COURTS [ILLEGIBLE TEXT] ADJUDICATE — QUESTION OF TITLE UNDERGROUND. — The dismissal of a suit in equity brought by the city of Oakland to set aside the grant of the waterfront assumed to have been, made by the town as being fraudulent and void, which was dismissed in obedience to a mandate of the supreme court, whose decision left the question of title in the grantee undetermined, and [ILLEGIBLE TEXT] that there was no [ILLEGIBLE TEXT] in equity for the relief asked for, and that, if the grant was void, the city could disregard it, and assert its rights in any appropriate manner, is not res adjudication upon the question of title, and does not estop the city to [ILLEGIBLE TEXT] the void character of the grant in a subsequent action.
ID. — LEGISLATIVE [ILLEGIBLE TEXT] OP TOWN ORDINANCE — CONFIGURATION OR VOID GRANT — POWER OF LEGISLATION — [ILLEGIBLE TEXT] OF INTENTION [ILLEGIBLE TEXT]. It was within the power of the legislature to vest title to the tide lands on the Oakland waterfront in the grantee of the town Tinder a void ordinance of the town, purporting to great the same, by legislation clearly ratifying such ordinance; but the question whether the act of 1861, amending section 12 of the city charter so as to provide that "the ordinances of the board of trustees of said town are hereby ratified and confirmed," was intended to include a void special ordinance purporting to grant the entire waterfront to a private citizen, or whether it was only intended to [ILLEGIBLE TEXT] ordinances of a legislative character, is one upon which the justices of the court are disagreed, and is undetermined.
ID. — WATERFRONT LANDS NOT SUBJECT TO. EXECUTION. — The lands between high and low tide along the waterfront of Oakland, being held by *Page 163 
the town subject to the public trust of laying out streets through them, and using them as sites for wharves, clocks, piers, and other essential aids to commerce, and to the. traffic of a. seaport town, were not subject to levy and sale under execution against the town.
ID. — VALID COMPROMISE UNDER LEGISLATIVE AUTHORITY — TITLE CONFIRMED IN WATERFRONT COMPANY — EXCEPTIONS — PUBLIC EASEMENTS. — The compromise effected in April, 1868, between the city of Oakland, the Oakland Water Front Company, and the Western Pacific Railroad Company, pursuant to authority given by the act approved March 21, 1868, the passage of which was especially obtained by the parties, and by the terms of which the city council and mayor at were authorized and empowered to compromise, settle, and adjust any and all claims, demands, and controversies, and cases of action, in which the city was interested, was valid and effective; and after the date of said compromise, the city of Oakland had DO ownership, as trustee or otherwise, of any portion of her waterfront, except those portions secured to her by the compromise, and such streets, thoroughfares, and other parcels as were previously dedicated to public use; and the title of the Oakland Water Front Company and its assigns to the entire waterfront was confirmed subject to those exceptions, and to the public easements end right of control in the city over the lands so dedicated.
ID. — REASONABLENESS OF COMPROMISE — DISCRETION OR MAYOR AND COUNCIL — [ILLEGIBLE TEXT] OF FRAUD. — The question as to the reasonableness or unreasonableness of the compromise, and as to what the city should exact or concede in making it, was a matter confided to the discretion of the mayor and council, and, in the absence of fraud, their judgment thereupon was conclusive.
ID. — STREETS AND PUBLIC PLACES — CITY NOT ESTOPPED BY CONSENT DECREES — STATUS OF LIMITATIONS [ILLEGIBLE TEXT]. — "With respect to streets and public places dedicated to public use, the city is not estopped by consent decrees, and the statute of limitations does not apply.
This is an action to determine conflicting claims to real estate. The subject of the controversy is the land granted to the town of Oakland, by the original act of incorporation, passed May 4, 1852. (Stats. 1852, p. 180.)
The claim of the plaintiff is, that as successor to the town of Oakland it continues to be the owner of the land so granted. The defendant, as successor to Horace W. Carpentier, claims that the entire giant to the town of Oakland was, within a few days after the organization of the town council, transferred to Carpentier by ordinance and deed of conveyance; that such transfer was subsequently confirmed and ratified by other ordinances and proceedings of the town and city, by acts of the legislature, by the estoppel of judgments and estoppels in pais, and that its title so acquired is fortified by deeds made in pursuance of execution sales on judgments against the town, and perfected by prescription under the statute of limitations. So far as I may find it necessary to discuss these various deraignments of title their particulars will be stated as they arise. *Page 168 
As the findings and decree of the superior court, as well as a principal part of the argument of counsel for respondent, are based upon a certain assumption as to the size and location of the rant, it becomes a point of capital importance to determine at is outset whether that assumption is well founded, for if it is shall appear that it is based upon a radical misconstruction of the act of incorporation, and that the grant is really of much so extent than has been so assumed, it must necessarily follow at the conclusions of the superior court, and the argument based upon them, will be to some extent invalidated.
In determining this point we shall not be greatly assisted by the labors of counsel, for, since both parties are contending for the land granted, each is naturally interested in maintaining a construction of the grant which will give it the widest possible extent.
It is true that at the hearing of this appeal counsel for defendant, for the purpose of avoiding the force of the argument based upon the supposed inordinate extent of the grant to Carpentier, suggested, rather than contended, that perhaps the grant did not embrace so much of the submerged land on the bay front of the city as the superior court and counsel for the plaintiff have assumed. They did not, however, frankly and unequivocally. [ILLEGIBLE TEXT] that position, and the concessions they seemed inclined to like do not include all that is required by any consistent [ILLEGIBLE TEXT] of the act of incorporation.
Is to the plaintiff, its interests, of course, demand that it old contend for the most liberal construction of the grant the greater its extent the stronger is the argument founded on doctrine of the Chicago case (Illinois Cont. R. R. v. Illinois U.S. 367) against the validity of its alleged transfer to a [ILLEGIBLE TEXT] person or private corporation, and the greater the prize be obtained by the success of the argument. Naturally, there we find counsel for plaintiff confidently asserting as a matter and controversy that the grant to the town of Oakland [ILLEGIBLE TEXT]. the whole of the estuary of San Antonio, including what now called the eastern or Brooklyn basin, up to the line of water mark on all sides of that inlet, and that it extended into the bay of San Francisco to the three or four fathom at low tide, containing in all eight thousand acres of land *Page 169 
spreading out like a fan on the bay front, and covering at its outer edge more than the entire frontage of Oakland and Alameda:
I find myself constrained to dissent radically from this view, and since the settlement of this question at the outset is essential to a proper discussion of the case, I shall here state my own construction of the grant, with the reasons upon which, it is founded.
The grant to the town of Oakland is contained in the third section of the original act of incorporation (Stats. 1852, p. 181), and the description is in these words: "The lands lying within the limits aforesaid [i. e., the corporate limits of the town as defined in the first section of the act] between high tide and ship channel."
Such being the terms of the grant, it is evident that its extent and location depend primarily upon the proper construction to be given to the first section of the act defining the corporate limits. The boundaries of the town are defined as follows: "On the northeast by a straight line at right angles with Main street, running from the bay of San Francisco on the north to the southerly line of the San Antonio creek, or estuary, crossing Main street at a point three hundred and sixty rods northeasterly from `Oakland House,' on the corner of Main and First streets, as represented on Portios' map of `Contra Costa', on file in the office of the secretary of state; thence down the southerly line of said creek, or slough, ho its mouth in the bay; thence to ship channel; thence northerly and easterly by the line of ship channel to a point where the same bisects the said northeasterly boundary line."
The first point of difficulty that presents itself in giving a construction to this language is to determine what is the southerly line of San Antonio creek, or estuary. There are two, and only two, definite lines of that creek on the southern side, viz., the line of high tide and the line of low tide. It is sufficiently clear that one or the other of these two lines was intended by the legislature, but the question remains, Which was intended?
It has been assumed throughout the argument, and I understand both parties to be agreed in this claim, that the intention of the legislature was to extend the corporate limits of Oakland to the line of high tide on the opposite side of the estuary, and to carry it around the eastern or Brooklyn basin. *Page 170 
There is not, in my opinion, any possible ground for such a construction of the original act of incorporation, though it is true that a subsequent legislature did its best to legislate such a construction into the original act. The first symptom of this attempt at legislative construction is to be found in the second section of the act of 1854 (Stats. 1854, p. 184), by which the town of Oakland was reincorporated as the city of Oakland, and the rights and duties of the town devolved upon the city. It is there enacted that the boundaries of the city shall be the same as those of the present town, but a proviso is added saving the right of the citizens of the towns of Clinton and San Antonio to construct wharves at their respective sites, which seems to imply that the eastern basin was regarded as a part of Oakland. This proviso may have been inserted by the Legislature out of an abundant caution merely, or it may have been deliberately intended by the framer of the act to give a certain plausibility to the pretensions more fully disclosed in the amendment to this section of the act of 1854, contained in the act of May 15, 1861 (Stats. 1861, p 386), in which the description of the corporate boundaries is expanded as follows:
"See. 2. The boundaries of said city shall be the same as the boundaries of the late town of Oakland, which are more particularly defined and described as follows, to wit: Northerly by a straight line drawn at right angles with Broadway, formerly Main street, in said city, crossing the extended line of Broadway at a point three hundred and sixty rode northerly from where formerly stood the `Oakland House,' on the northwest comer of Broadways and First streets, and running from the bay of San Francisco on the west to the easterly or southeasterly line of that branch of the San Antonio slough or estuary, over which crosses the bridge from Oakland to Clinton; thence along the eastern and southern high tide line of said slough and of the estuary of San Antonio, following all the meanderings thereof to the mouth of said estuary, in the bay of San Francisco; thence southwesterly to ship channel; thence northerly along the line of ship channel to a point where the same intersects the said northerly boundary line extended westerly; provided, that nothing in this section contained shall be so construed as to prohibit or abridge the rights of the trustees of the towns of Clinton and San [ILLEGIBLE TEXT] whenever the citizens thereof may elect to became a body corporate *Page 171 
under the provisions of an act for the incorporation of towns, or under the provisions of any act which may hereafter be passed, to provide for the construction of wharves and other improvements for the accommodation and convenience of the trade, travel, and commerce of the said towns or villages, at their respective sites."
Whatever effect this amendment may have had in extending the municipal limits of the city of Oakland from and after the date of its passage, it cannot be allowed any retroactive effect upon the property rights of the city or of her grantees, and if the construction which it attempts to place upon the act of 1852 is erroneous, as it clearly is, the courts, in determining the rights of the parties to this action, not only may, but must, disregard it. The same remarks are applicable to the act of April 24, 1862, (Stats. 1862, p. 337), by the second section of which the legislature again sought to give a more particular definition to the original boundaries of the town of Oakland, and in so doing extended it to the highest tide line of the estuary, thereby including a wide expanse of salt marsh above the level of ordinary high "tide.
What, then, is the proper construction of the act of 1852? I think it clear that the southerly line of the San Antonio creek or estuary intended by the act was the line of low tide, and not the high tide line, and that this line was to be followed down the creek to the bay, crossing the mouth of the narrow channel connecting with the eastern basin, and not ascending that channel, and following around the basin. If we were dealing with a grant of lands pure and simple, made by the state out of its mere bounty and not upon any valuable consideration, this conclusion would follow inevitably from a principle of construction based upon the presumption that always attends upon such grants, viz., that the words of the grant are attributable to the party securing the legislation or in other words, to the grantee; and, consequently, that all ambiguities or uncertainties in its terms are to be resolved in a manner most favorable to the state and least favorable to the recipient of its bounty. But this is not a mere grant of lands, and it may be argued that a more liberal rule of construction is applicable to a law defining the boundaries of a municipal corporation. It would seem to be a sufficient answer to this suggestion *Page 172 
to say that if this is not a grant of lands pure and simple, neither is it purely and simply an act of incorporation. It contains also a gratuitous donation of lands — a grant sufficiently [ILLEGIBLE TEXT] upon any construction — and because the boundaries of the grant depend upon the boundaries of the corporation the entire act is brought within the reason of the rule of strict construction above stated.
There is, moreover, another and distinct ground for holding to a strict construction of that part of the act defining the municipal boundaries considered without reference to the grant of lands. The state acts for the public good, and all its grants, including the grant of municipal franchises, are to be construed in a manner most conducive to the general welfare. The town of Oakland as incorporated was situated upon one side of a navigable estuary — navigable in fact and so declared by law. Upon the opposite sides of the estuary were the towns of Clinton and San Antonio, communities as much entitled to the bounty and consideration of the state as the inhabitants of Oakland. These communities, and those to grow up in. the future on the southern border of the estuary — then unoccupied — had a natural right to the common use of this body of navigable water, to unrestricted access to its shores, and to the privilege of constructing wharves, docks, piers, and other aids to commerce, fully equal to that of the people of Oakland. It was, therefore, a stretch. of liberality on the part of the state to include the whole of the estuary, even to Low-water mark on its southern and eastern side, in the limits of Oakland, and it would have been a gross and indefensible excess of liberality to extend its boundaries to include the margin between high and low water mark on that side, thus depriving other communities of privileges of vital importance to them, without any corresponding benefit to Oakland. In saying this I do not forget that a subsequent legislature; did, in the manner above stated, actually extend the boundaries of the city of Oakland so as to include the whole estuary, eastern basin and all, to high-water mark on all sides, and did attempt to say that such was the effect of the original act of 1852. As to this attempt of the legislature to impose a construction upon the act of a former legislature, I have already stated my opinion that it was nugatory; and as to the extension of the boundaries *Page 173 
of Oakland effected by the amendment — if such was its effect — it may be remarked that its excessive liberality was materially qualified by the proviso reserving to the inhabitants of the towns of Clinton and San Antonio the right to construct wharves and other conveniences for trade and travel at their respective sites as means of access to the navigable craters of the estuary. True, there was no reservation of the same rights to the future inhabitants of Alameda on the south side of the estuary, but the fact that one legislature has improvidently extended the municipal boundaries in one direction is no reason for holding that an. ambiguous grant of a former legislature should be construed in a sense which would render it similarly improvident with respect to the corporate limits, and infinitely more so in its disposition of public navigable waters,
As to the principle which I have assumed governs in the construction of gratuitous donations by the state, I have not taken the trouble to cite the authorities which sustain it, but they are abundant and I think uniform. The case of Hyman v. Read,13 Cal. 444, may seem to be an exception, but really is not. The conclusions there announced are based altogether upon a dissenting opinion of Judge Story, in a case in which the decision of the supreme court of the United States was to the opposite effect. (Charles River Bridge v. Warren Bridge, 11 Pet. 582, 600, 601.) But even the views of Judge Story, as expressed in that opinion, and the numerous authorities cited by him, are in entire accord with the proposition above stated. He makes the distinction between free gifts and grants upon a valuable consideration, and admits that the rule of strict construction applies to the former, and especially he admits "that where the terms of a grant are to impose burdens upon the public or to create a restraint injurious to the public interest, there is sound reason for interpreting the terms, if ambiguous, in favor of the public"; though at the same time he insists "that there is not the slightest reason for saying, even in such a ease, that the grant is not to he construed favorably to the grantee, so as to secure him in the enjoyment of what is actually granted." All that Judge Story contends for in that dissenting opinion may be freely conceded without affecting the conclusion that this grant to Oakland, as to which there can be no pretense of a valuable consideration, must be strictly construed. *Page 174 
As to the case of Hyman v. Read, supra, the discussion therein upon this point seems to have been entirely unnecessary, if not obiter, because there was really no ambiguity in the terms of the grant there in question. But, even if the point was involved, the decision recognized the distinction between a grant based upon a valuable consideration, and free gifts of the public domain, and this must have been the real ground of the decision, for the other reasons mentioned in that connection appear to be either unfounded or inconclusive. It is said, for one thing, that it was not a grant made at the suit or solicitation of the grantee. But how did this appear? Grants to a favored done by a special act of the legislature, if gratuitous, are always presumed to have been solicited, and therefore the only reason for saying that the grant to San Francisco was not solicited was that it was not [ILLEGIBLE TEXT], and so both of these grounds are resolved into the same thing. The third reason assigned, "that it is the deliberate public act of the legislature," is a perfect instance of arguing in a circle. Every gift of the public domain is made by public act of the legislature, and every such act is presumed to be deliberate. The proposition, therefore, amounts simply to this, that a public grant must he liberally construed because it is a public grant. It is only fair, however, to add to this analysis of the proposition a quotation from Judge Story's opinion which probably explains its real meaning. He says: "In the case of a legislative grant there is no ground to impute surprise, imposition, or mistake to the same extent as in a mere private grant of the crown. The words are the words of the legislature upon solemn deliberation and examination and debate. Their purport is presumed to be known, and the public interests are watched and guarded by all the varieties of local, personal, and professional jealousy, as well as by the untiring zeal of members devoted to the public service.
This is a beautiful theory, but it scarcely accords with the well known fact that the legislature has but little time to deliberate upon the mass of bills brought before it, and that it is very often imposed upon, and oftener still mistaken as to matters vitally connected with the" subjects of legislation. It would seem that all the reasons for protecting the king of England against in own improvidence in. granting crown lands would apply with double force to grants by a modern legislature. In recognitions *Page 175 
this fact, our own legislature has made it statute law that "every grant by a public officer or body, as such, to a private party, is to be interpreted in favor of the grantor." (Civ. Code, sec. 1069.) It is certain, moreover, that the principle of construction sustained by the weight of recent authority is that stated by Justice Shiras in his dissenting opinion in the Chicago case (Illinois Cent. R. R. v. Illinois, 146 U.S. 468), where he. says: "It must be conceded, in limine, that, in construing this grant, the state is entitled to the benefit of certain well-settled canons of construction, that pertain to grants by the state to private persons or corporations, as, for instance, that if there is any ambiguity or uncertainty in the act, that interpretation most be put upon it which is most favorable to the state; that the words of the grant, being attributable to the party procuring the legislation, are to receive a strict construction as against the grantee; and that, as the state acts for the public good, we should expect to find the grant consistent with good morals and the general welfare of the state at large and of the particular community to be affected."
These principles are equally applicable in the construction of every ambiguous term in the description of the boundaries of the town of Oakland, but resort to them is scarcely necessary in order to sustain the conclusion that the intention of the act was that the line on the estuary should cross the mouth of the eastern basin instead of ascending its outlet and passing around the main body. The legislative conception of the estuary is plainly indicated by the language of the act; it was regarded as a creek, or slough, with a head above the intersection of the northeast boundary line and a mouth in the bay, and the direction is, that the line shall follow "down the southerly line of said creek, or slough, to its mouth in the bay." In following this description there is no warrant for holding that on reaching the outlet from the eastern basin we are to stop following "down" the channel of the creek or slough, and turn aside to follow up this lateral affluent and around the wide, detached basin in which it has its source. The rule in surveying boundaries defined by streams or other waters is always to follow the stream or body of water, crossing the mouth of affluents or other inlets from headland to headland. Such was the method followed in surveying and patenting the pueblo grant of San Francisco, and considered in the case of *Page 176 Tripp v. Spring, 5 Saw. 209, and in Knight v. United StalesAssn., 142 U.S. 161. It is true that the decision of both of those cases. was based upon tie conclusiveness of the government patent against the state of California, and all persons claiming under the state, and that the true method of surveying the line on the bay was not necessarily or directly involved, but the question was directly and necessarily involved in all the proceedings in the courts, the land office, and the department of the interior, leading up to the issuance of the patent, and the method of survey approved by the department and followed in the patent was emphatically indorsed by the circuit and supreme courts. See, especially, the concurring opinion of Justice Field in the latter case, at pages 207 to 310, where, referring to the decision of the circuit court in the former case, among other things he says: "In addition to this fact, it may be observed that at the time the circuit court was not ignorant of the universal rule governing the measurement of waters, to which the supreme court of the state makes no reference in its decision, and of which it seems to have been entirely oblivious, that where a water of a larger dimension is intersected by a water of a smaller dimension the line of-measurement of the first crosses the latter at the points of junction, from headland to headland." It may be objected that this doctrine in the terms stated is not applicable to the present case because the eastern basin of the estuary of San Antonio is, as a matter of fact, a water of larger dimension than the other branch above the junction. But to this objection, if it should be made, there are two answers. In the first place, according to the coast survey map of 1859, which is one of the exhibits in the case, the eastern basin is not the larger body at the junction which is the controlling point. In the second place, it is evident that the legislature which passed the act did not regard the northern branch as an affluent of the eastern branch, for they place its "mouth" in the bay, and not at the junction. If it should be contended that neither was regarded as an affluent of the other, but each considered of equal importance, it can only be said that there is nothing to sustain the contention, while there is in the language of the act, evidence to the contrary. But conceding the point for the sake of the argument, the necessary result would be that, in following a line "down" either branch to its *Page 177 
mouth in the bay, we could not ascend the other branch from the junction. This reasoning does not seem to me to require corroboration, but if it does the same conclusion must follow from the rule of strict construction above stated.
I assume then, as a proposition thoroughly established, that the eastern and southerly boundary of the town of Oakland extended along the line of low tide on the estuary crossing the inlet of the eastern basin at its mouth, and continuing to the mouth of the estuary in the hay.
The next term of the description which requires construction is "thence to ship channel." What did the legislature mean by "ship channel"? It has been assumed that they meant the three fathom line or the four fathom line in the bay. But this assumption, which pervades the entire argument of counsel for the city, and seems to have guided the defendant in all its dealings with the subject of the controversy for a long series of years, has, BO far as I can discover, no tangible basis.
It is certain some meaning must be ascribed to the term "ship "channel" in order to give effect to the act, and it must be some precise and definite meaning; for the law abhors want of definition in matters of boundary as nature abhors a vacuum. Especially is this true with respect to the boundaries of a municipal corporation invested with power and authority to make and enforce local laws, civil and criminal. It is not to be supposed that the legislature, in conferring the municipal franchise upon the inhabitants of a local district, will purposely leave its boundaries in any respect uncertain. On the contrary, it must be assumed that the intention was to mark the boundary so exactly and definitely that no question could arise as to whether a particular spot was within or without the local jurisdiction. It is true this presumption of a precise and definite intention on the part of the legislature in the enactment of laws is often opposed to the actual fact. It frequently happens that the trainers of a law have no well-defined idea of what they desire to accomplish or no capacity to give expression to their ideas. In such cases the difficult task is imposed upon the courts of discovering a meaning that never existed. Such, I think, is really the case here. The act under consideration is in many respects confused, incoherent, and ambiguous. In the case ofOakland v. Carpenter, 13 Cal. 550, Baldwin, *Page 178 
Justice, in the course of his opinion refers to it in' these terms: "The charter is, perhaps, the most defective upon the statute-book, and this is saying a great deal. A perverse ingenuity seems to have been exercised to make it as lame and loose as possible. The joint labors of Malaprop and Partington could scarcely have made such a collocation or dislocation of words and sentences." But, in spite of the possibility that the framer of the law did not himself know what he intended, and the certainty that if he had a definite idea he has failed to give it definite expression, we must hold that "ship channel" was a line capable of location on the ground, and must determine where it ran. That it was a line different from the line of high tide is rendered certain by the fact that the Land granted is described as lying between. the line of high tide and ship channel, but beyond this it cannot be said that anything is certain. A witness in the case (Allardt) testified that he should consider the eighteen foot (three fathom) line at low tide the boundary of ship channel, but he was testifying more than forty years after the enactment of the law, and there is nothing to show that prior to its passage the words "ship channel" in that collocation had ever acquired,": by general or local usage or by legal enactment, any such meaning. The channel of a river, strait, or bay, in the technical.; sense of the term, means the deeper part which can be most safely navigated, but in this sense it cannot imply any fixed depth of water, for it is entirely relative to the particular river, strait, or bay to which reference is made, and the deepest portion of one body of water may be shallow compared to the channel of another. And in the same body of water the channel for vessels of lighter draft would generally be more extensive than the channel for vessels of heavier draft, as it certainly is in front of Oakland. Ship channel, therefore — in this sense of the word "channel" — had no definite boundaries in the bay of San Francisco at the date of the passage of the act, and it is a purely arbitrary assumption to say that the three fathom line was in tended. It could he said with exactly as much plausibility that the legislature meant the four fathom line or the two fathom line.
But perhaps some light may be thrown upon this question a consideration of previous acts in which the expression she *Page 179 
channel" occurs. Indeed, it would seem entirely reasonable to suppose that in two acts of the same legislature it was used on each occasion to signify the same thing. By the act of April 21, 1851, entitled, "An act providing for the disposition of certain property" (State. 185]., p. 305), there was granted to the town of Martinez a strip of tide land a half mile in Length in front of the town, the outer boundary of which was "the line of ordinary ship's channel." The act, however, affords no clue to the meaning of these words, though it does very clearly evince the intention of the legislature that the land granted should be surveyed, subdivided, platted, and sold, and the proceeds used for the general improvement of the town, and particularly for the benefit of commerce by the construction of wharves, piers, docks, etc.
By the act of March 26, 1851, to provide for the disposition of the "beach and water lots" of San Francisco (Stats. 1851, p. 307), a permanent water front of the city was established. The boundary of this waterfront was traced along the outer edge of the outermost streets as delineated on the map of a survey that had been previously made of the city front, and which extended beyond the line of low tide a considerable distance out into the [ILLEGIBLE TEXT] and to deep water. The survey terminated, however, at the intersection of the northern line of Jefferson street with the western line of Larkin street, and to define the waterfront from that point to the western boundary of the city it was provided that it should follow "the line of ship channel." Now here we have an indication of the meaning of the term. The waterfront established by law and ship's channel are coterminous — the line to which the city may extend its streets, and within which at may sell lots and authorize the purchasers to fill them up and occupy them, is waterfront. Immediately beyond is ship channel, and it includes all the space between the piers and wharves which by the act of May 1, 1851 (State. 1851, p. 311) the city was authorized to extend from the end of every street terminating at the waterfront two hundred yards out into the channel. This meaning of the law seems to me to be a fair deduction from the fact that the point at the northwest corner of Jefferson and Larkin streets is at the same time on the line of ship channel and on that of waterfront. If the lines are coincident at one point, they must be coincident throughout as far as the survey *Page 180 
extends, and from the end of the survey to the western limits of the city the line of ship channel is nothing more nor less than the line to be fixed, by the completion of the survey and legal establishment of the balance of the waterfront. I conclude, therefore, that the term "ship channel," as used in this earlier; act relating to San Francisco, was intended to include all the navigable waters of the bay outside of what may he termed the bulkhead line as established by law.
But this does not fully solve the question as to Oakland, because there was not in 1852, and never has been, any law establishing a waterfront or bulkhead line in front of that city. We are, however, helped this far ship's channel comprises the waters left free to navigation; and when we are required to locate its boundaries with precision, and no artificial boundary has been established by competent authority, we are driven to seek a definite natural boundary, if any such may be found, and here we do find such a boundary at the line of low tide. This is a definite line, and the only definite line beyond the line of high tide, and my conclusion is, that the line of low tide as it exited on the 4th of May, 1852, was the western boundary of the town of Oakland intended by the original act of incorporation. The only possible objection to this conclusion arising out of the terms of the act, so far as I can see, is that it is inconsistent with the implication of an interval between the mouth of the estuary and ship channel, contained in the words, "thence to ship channel." Of course, if we assume that the southern share of the estuary at low-water mark is the southern boundary of the town, and the eastern shore of the bay at low water mark is ship channel, there can be no interval between the mouth of the estuary and ship channel, and the words "thence to ship channel must be rejected as superfluous. This, of course, would not be allowable if the whole description could he reconciled upon definite lines. But in fact it cannot; for, in addition to impossibility of finding any definite line in the bay beyond low water mark, there is another important and specific call in the description that must be rejected if we adopt the three [ILLEGIBLE TEXT] line or any other line of uniform depth in the bay that could [ILLEGIBLE TEXT] suggested. The call for the western boundary is "thence northerly and easterly by the line of ship channel to a point where *Page 181 
the same bisects the said northeastern boundary line." But the three fathom line does not run northerly and easterly; it runs throughout its whole extent in a uniform northwesterly direction, whereas the line of low tide from the month of the estuary at low tide (this point is marked by the intersection of the United States government bulkhead line with the jetty walls) exactly fulfills this call in the description; that is, its course is northerly and easterly — a circumstance sufficient in itself to counterbalance the force of the words, "thence to ship channel," in the previous call.
The result of this discussion may be briefly summed up as follows: The boundary of the town, of Oakland, as defined by the act of May 4, 1852, commencing at the intersection of the northeast line with the line of low tide on the eastern side of the northern branch of the estuary, follows the line of low tide on said branch to the mouth of the eastern basin, crosses said mouth and continues along the line of low tide on the southern side of the estuary to its mouth in the bay, and thence follows the line of low tide northerly and easterly till it intersects the northeastern boundary line, as to the location, of which there Beams to be no dispute. The grant to Oakland was of the lands lying between high-water mark and ship channel, within these boundaries, and therefore included nothing west of the line of low tide on the bay front, and nothing beyond the line of low tide on the north and west shore of the estuary. I say nothing was included beyond this line along the estuary, because the estuary was itself a part of the ship channel, and there was no part of the town between it and high tide on the south and east side. My reason for saying that the estuary was a part of ship channel is, that it was in fact navigable, and that fact had been recognized and declared by an act passed only one day before the passage of the act incorporating Oakland. (Stats. 1852, p. 182.) By this act the "stream called San Antonio creek" was declared navigable from its mouth to the old embarcadero of San Antonio, and all obstructions to its navigation were forbidden. It is true this act does not seem to have included the northern branch of the estuary, but, in the view I take of the matter, legislative recognition of the fact of navigability was not necessary to constitute ship channel. The fact was itself sufficient, and the coast *Page 182 
survey map shows that the northern branch was navigable for every class of vessels that could go to San Antonio. Each branch had a depth, of two feet at low tide — the same as the depth, on the bar at the mouth of the estuary, which meant a depth at full high tide of from seven to eight feet every twenty four hours, and this was sufficient to accommodate a very important traffic. The contention BO much insisted upon that the estuary was not a natural harbor, but has only been converted into a harbor by the works projected and carried out by the government, seems to rest upon the assumption that no body of water deserves to be called navigable unless large vessels can enter it in its natural condition at any stage of the tide. It, is certain, that the legislature which passed the act under which both parties claim entertained a different view, and applied that view to this identical body of water.
Having thus, as I think, conclusively shown that the subject of the controversy was a grant of much more moderate dimensions than has been assumed in the argument, the way is opened to a consideration of the question of ownership. Has the land so granted always remained the property of the town and its successor, the plaintiff, or did it pass from the town or the city by any of the various methods in which the defendant claims to have derived its asserted title?
If the conclusion above stated is sound — the giant to Poland comprised only the strip of land bounded by the lines to ordinary high and low tide, and extending along the estuary and bay front of the town. — the case is at once relieved of the question so much discussed in the argument as to the power of the legislature to make such a grant to a private corporations to natural person; and the only question to be considered is, whichever the state has in this instance made the grant as claimed. For there is nothing in the doctrine established in the Chicago case to impeach the power of the legislature of California, or of an state, to alienate. tide lands — by which expression I am to the understood, as referring to those lands only which are covered and uncovered by the daily flux and reflux of the tides.
The question to be decided in the Chicago case was whether an act of the legislature of Illinois was constitutional when repealed a former act making a grant to a railroad corporations *Page 183 
of a tract of submerged land on the harbor front of the city, ah out a mile and a half in length by a mile in breadth, and including the whole of the works constructed by the federal government for the improvement and protection of the harbor, and at all times covered by deep water. In order to decide this question, it became necessary, of course, to consider to what extent lands of this character axe alienable by the state, and this necessarily involved a discussion of the nature of the ownership and dominion of the several states in and over such lands. The conclusions of the court upon these points and the doctrine thereby established are conceded to be a necessary part of its decision, and I not only do not dissent from them, I entirely approve them. Stated briefly, I understand the doctrine of that case to be that the several states hold and own the Lands covered by navigable waters within their respective boundaries in their sovereign capacity, and primarily for the purpose of preserving and improving the public rights of navigation and fishery. They have in them a double right, a juspublicum and a jus privatum. The former pertains to their political power — their sovereign dominion, and cannot be irrevocably alienated or materially impaired. The latter is proprietary and the subject of private ownership, but it is alienable only in strict subordination to the former. No grant of lands covered by navigable waters can be made which will impair the power of a subsequent legislature to regulate the enjoyment of the public right. The grantee takes the mere proprietary interest in the soil, and holds it subject to the public easement, and, if his ownership of the soil stands in the way of public works necessary or likely to become necessary for the improvement of navigation and in aid of commerce, the grant may be revoked upon the tender of a fair compensation far such lawful improvements as may have been made by the grantee in pursuance of any express or implied license contained in the grant. But in perfect accord with this doctor it was also held that the state might alienate irrevocably parcels of its submerged lands of reasonable extent for the erection of docks, piers, and other adds to commerce. It was further conceded to be a proper exercise of the power of the state to establish harbor lines and to authorize the reclamation of mud flats and shoals, where that could be done without *Page 184 
detriment to the public rights. The filling up of such lands, it was said, was often an improvement of navigation, and an advantage to commerce, and therefore lands susceptible of reclamation by that method may be alienated irrevocably. This, in general terms, is the doctrine of the Chicago case, and of the numerous decisions therein reviewed and commented upon. It is also Che doctine which has been distinctly announced by our predecessors in the former supreme court of this state. In Ward v. Mulford,32 Cal. 372, Judge Sanderson says: "But by this we do not desire to be understood as holding that the Mexican government, or this state, has the same power of absolute alienation over lands held in virtue of their sovereignty which they have over other lands. The land which the state holds by virtue of her sovereignty, as is well understood, is such as is covered and uncovered by the flow and ebb of the neap or ordinary tides. Such land is held by the state in trust and for the benefit of the people. The right of the state is subservient to the public rights of navigation and fishery, and theoretically, at least, the state can make no disposition of them prejudicial to the right of the public to use them for the purposes of navigation and fishery; and, whatever disposition she does make of them, her grantee takes them upon the same terms upon which she holds them, and of course subject to the public right above mentioned. But this restriction does not prevent her from disposing of them so as to advance and promote the interests of navigation. On the contrary, such a disposition of them would be in keeping with the purposes of the trust in which she holds them. Nor of reclaiming them from the sea, where it can be done without prejudice to the public right of navigation, and applying them to other purposes and uses. There are large tracts of salt marsh lands; of which the land in suit is an example, which are covered and uncovered by the flow and ebb of the neap tides, and therefore belong to the state by virtue of her sovereignty, which are of no possible use for the purposes of navigation, but may be valuable for agricultural or other purposes if reclaimed from the tides. Such lands the state may undoubtedly grant in private ownership for the purposes of reclamation and use, for by such a course no right of the public to their use for the purposes of navigation would be prejudiced. *Page 185 
On the contrary, the right of navigation, in many cases, might be subserved by such reclamation."
The same doctrine is recognized in Taylor v. Underhill,44 Cal. 471, and was even more distinctly stated in Eldridge vCornell, 4 Cal. 80. There is no decision of this court which conflicts in the slightest degree with the doctrine of these cases each of which recognizes the fact that the submerged lands of the state, though held and owned subject to a public trust, are nevertheless alienable in private ownership where capable of reclamation without detriment to the public right, and a fortiori where their reclamation will be of advantage to navigation and commerce.
A grant by the state of California, therefore, of mud flats and shoals between high and low tide on the margin of the bay of San Francisco cannot be held to have been in excess of the legislative power, in the absence Of any proof that such grant has seriously impaired the power of succeeding legislatures to regulate, protect, improve, or develop the public rights of navigation or fishery, and in this case it does not appear that the grant to Oakland, as here construed, would have that effect if transferred to a natural person or private corporation.
It is true that the private ownership of the shore may prevent, access to the navigable waters of the bay, but so does the private ownership of the upland prevent access to the shore and to the navigable waters in the same sense and `to the same extent. This, however, is a minor and temporary inconvenience for which our laws and the laws of all civilized states provide an ample remedy. By the exercise of the right of eminent domain all necessary means of access from the uplands to the waterfront may be condemned for the public use, at a cost not in excess of the reasonable value of the land taken or subjected to the servitude. And there is no injustice in requiring this compensation to be made to the grantee of shore lands when his right to such lands is in other respects valid in law; for, like other holders of title derived from the state, he is presumed to have given what, at the time of the grant, was deemed a fair equivalent for the land granted.
With this cursory review of the doctrine of the Chicago case, and of our own decisions, I take leave of the question of the *Page 186 
power of the legislature of California to have made a valid grant of the land in controversy to Horace W. Carpentier or to the Oakland Water Front Company, and address myself to the more serious and difficult question, whether, in point of fact, the grant to the town of Oakland has been transferred to those parties, as claimed by the defendant, or has devolved upon and has remained in the city of Oakland, as claimed by the plaintiff
The original grant, as we have seen, was contained in the act of incorporation of the torn, the general features of which have been already stated. It will now become necessary to consider more particularly the specific terms and provisions of the act for the purpose of ascertaining to what extent and subject to what conditions the land so granted was alienable by the town and its successor, the city of Oakland.
By section 2 of the act (State. 1853, p. 181), the corporate powers and duties of said town were Tested in a board of five trustees, and by section 3 it was enacted as follows:
"Sec. 3. The board of trustees shall have power to make such by-laws and ordinances as they may deem proper and necessary to regulate, improve, sell, or otherwise dispose of the common property; to prevent and extinguish fires; to lay out, make, open widen, regulate, and keep in repair all streets, roads, bridges, ferries, public places and grounds, wharves, docks, piers, slips sewers, wells, and alleys, and to authorize the construction of the same, and with a view to facilitate the construction of wharves and other improvements, the lands lying within the limits aforesaid, between high tide and ship channel, are hereby granted and released to said town; provided, that said lands shall be retained by said town as common property, or disposed of for the purposes aforesaid; to regulate and collect [ILLEGIBLE TEXT] and [ILLEGIBLE TEXT] age; to secure the health, cleanliness, ornament, peace, and good order of said town; to organize and support common schools to license and suppress dramshops, horseracing, gambling houses. and houses of ill-fame, and all indecent or immoral practices shows, and amusements; to regulate the location of slang [ILLEGIBLE TEXT] houses, stables, and places for the storage of gunpower, and to pass such other laws and ordinances as, in their opinion the order, good government, and general welfare of the town require." *Page 187 
This act of incorporation was approved May 4, 1853, and the town was immediately organized there under, Carpentier being elected one of the trustees, but failing to qualify.
Oil May 17, 1852, the board of trustees adopted the following ordinance:
"Section 1. The exclusive right and privilege of constructing wharves, piers, and docks at any point within the corporate limits of the town of Oakland, with the right of collecting wharfage and dockage at such rates as he may deem reasonable, is hereby granted and confirmed unto Horace W. Carpentier and his legal representatives for the period of thirty-seven years; provided, that the said grantee, or his legal-representatives, shall, within six months, provide a wharf at the foot of Main street at least twenty feet wide and extending toward deep water fifteen, feet beyond the present wharf at the foot of said street; that he or they shall, within one year, construct a wharf at the foot of F street or G street extending out to boat channel; and, also, within twenty months another wharf at the foot of D street or E street; provided, that two per cent of the receipts for wharfage shall be payable to the town of Oakland.
"See. 2. With a view the more speedily to carry out the intention and purposes of the act of the legislature, passed May fourth, one thousand eight hundred and fifty-two, entitled, `An act to incorporate the town of Oakland and to provide for the construction of wharves thereat,' in which certain property is granted and released to the town of Oakland to facilitate the making of certain, improvements; now, therefore, in consideration of the premises herein contained, and of a certain obligation made by said Horace W. Carpentier with the town of Oakland, in which he undertakes to build for said town a public schoolhouse, the waterfront of said town — that is to say, all the land lying within the limits of the town of Oakland between high tide and ship channel — as described in said act, together with all the right, title, and interest of the town of Oakland therein, is hereby sold, granted, and released unto the said Horace W. Carpentier, and to his assigns or legal representatives, with all the improvements, rights, and interests thereunto belonging.
"Sec. 3. The president of the board of trustees is hereby charged with the duty of executing on behalf of the town of *Page 188 
Oakland a grant and conveyance in accordance with the provisions of this ordinance."
This was followed on May 31st by a deed of A. Marier, describing himself as president of tie board of trustees of the town of Oakland, purporting to sell, transfer, grant, and release to Horace W. Carpentier, and his legal representatives, all the right, title, and interest of said town of Oakland in the land lying between high tide and ship channel within the corporate limits. This deed referred to the ordinance as authorizing it, and set forth the conditions subsequent upon which it was made, viz., the construction of the wharves, etc.
On December 30, 1852, another ordinance was adopted approving the wharf at the foot of Main street, and extending the time for completing the others.
On August 7, 1853, a third ordinance was adopted accepting another wharf and a schoolhouse, changing the site of the remaining wharves, and ratifying" and confirming the ordinance of May 17, 1S52. It further provided that "the said waterfront of the town as therein described is hereby granted, sold, and conveyed unto said Carpentier and his legal representatives in. fee simple forever, with the right to erect wharves, piers, docks, and buildings at any and all points thereon not obstructing navigation, and to freely use and occupy the lands herein conveyed."
Numerous questions of a highly technical character have been raised by counsel for respondent as to the nature of the estate vested in Carpentier by these proceedings, assuming them to have been valid. But back of all these questions, and more important than all, is the question as to the power of the trustees of Oakland to transfer to Carpentier the entire' waterfront of the town. If it shall be held that they possessed no such power, a critical examination of the deed and ordinances for the purpose of determining their technical sufficiency to transfer a fee simpler estate in the lands described will be wholly unnecessary.
It ought not to require any very elaborate discussion in order to show that the attempted transfer to Carpentier of the whole of the lands granted to the town for the purposes declared in the act of incorporation was absolutely void. The power of the legislature to make a grant of these lands to a natural person, and the power of the municipal corporation to make the grant, *Page 189 
are two very different things. The corporation had no power to alienate these lands unless such power was conferred by the legislature, and whether it was conferred or not is a question of legislative intent to be gathered from the terms of the statute construed with reference to its general scope and purpose. The purpose of the act was to create a municipal corporation composed of the inhabitants of a peninsula surrounded on three sides by the navigable waters of the bay of San Francisco. Considering the extent of territory included within the corporate boundaries, it is evident that a rapid growth of population was anticipated, and the situation of the town, with relation to the surrounding country and the most important harbor on the coast, no less than the express language of the title of the act, proves that one of the most important ends contemplated in the creation of the corporation was the improvement of commercial facilities by the erection of convenient wharves along its waterfront.
To carry this principal, and other minor, purposes into effect, the municipal corporation was created and invested with a share of the sovereign political power to he exercised within the local boundaries. The trust thereby imposed upon the municipal government was public, and could neither be delegated nor abdicated. But, by the proceedings above recited, there was an attempt to do both, by investing a private citizen with the exclusive right to erect wharves and regulate tolls. In this aspect of the ordinance it is confessedly void, but counsel for appellant strenuously contend that the grant of the land was valid, and rested upon a lawful and sufficient consideration. I do not think so. The ownership of the land was essential to the exercise of the power. That this was fully understood is shown not only by the provisions of the charter, but by all the proceedings of the town trustees. At every step the two things went together, and in their very nature it is apparent that the one was necessarily bound up in the other. For how was it possible for the town to erect wharves after parting with its entire water front? It could only have done so by repurchasing the necessary Bites, and it is not to be supposed that the legislature intended so absurd a consequence. *Page 190 
Undoubtedly, it was the intention of the charter that the lands comprising the waterfront should be disposed of in some manner, but the manner of their disposition was to be consistent with the purpose of the grant. The town council was invested with power, among other things, to lay ant streets, and the plain intent of the law was, that the streets of the town, should be protracted to the waterfront, the intervening spaces divided into blocks and lots, and sold in subdivisions in such a manner as" to preserve to the public ample means of access to the navigable waters of the bay and estuary, and to the municipal authorities ample space for the erection of wharves, piers, and docks. If any reasonable measures to this end had been taken, a sale of the lands by parcels would no doubt have been a proper exercise of power by the municipal authorities, but a transfer in bulk to a private citizen, without any reservation of the right of access to the navigable waters by which the town was almost completely surrounded, was a gross and evident excess of power.
Counsel for appellant have referred us to the numerous decisions affirming the validity of sales of the beach and water lots of San Francisco, but there is not the slightest similarity between the two cases. The grant to San Francisco was of the lots platted upon a survey showing streets extending to and along the permanent waterfront of the city, and authority to sell the lots was expressly conferred and was subject to no condition, express or implied, except the return of a percentage of the proceeds to the state. There was no other trust connected with the grant The right of access to the waterfront, and of sites for wharves, etc., was secured in advance by a dedication of the streets connecting the upland with the ship channel, and covering its whole Length. No power of the corporation was in the slightest degree impaired, and no right of the public infringed, by the sale of the lots bounded by these public highways. What had been done in San Francisco was indeed an example and a guide to Oakland in disposing of her waterfront, and I do not doubt that it was in contempation of the Legislature that substantially the same course should be pursued. Certain it is, at all events, that no such downright absurdity can be: imputed to the legislature as an intention to vest the council with authority to cut the town off from access to the waterfront by *Page 191 
a transfer of the whole strip of shore lands at the same time that they were charged with the duty of erecting wharves, and when the construction of wharves was not only one of the declared purposes of the act, bat was the express motive of the grant.
My conclusion upon this point is, the ordinances and deed of 1852-53, by which it was attempted to transfer the entire waterfront to Carpentier, were wholly void.
And no doubt this fact came to be well understood by Carpentier himself, for, as we shall see, he made various efforts from time to time to strengthen his title by legislative confirmation, purchases at execution sales, etc., and these are the matters to be next considered.
In the year 1854, as we have seen, the city of Oakland was incorporated as successor to the town, and with the same boundaries. Some time after its incorporation, it commenced a suit in equity to set aside the grant to Carpentier, on. the ground of fraud, etc. A demurrer to the complaint was sustained, and the city declining to amend, judgment was entered in favor of defendants. On appeal to the supreme court, this judgment was reversed, and the cause remanded for further proceedings. (Oakland v. Carpetier, supra.) Before the case came to trial the second time the legislature passed the act of May 15, 1861 (Stats. 1861, p. 334), amending the charter of the city, which I have before cited in connection with the question of boundaries. This act, besides some trifling amendments relating to the rate of municipal taxes and the office of poundkeeper, attempted, as I have shown, to enlarge the grant of lands by giving a legislative construction to the original definition of the town boundaries, and, in addition thereto, amended section 12 of the act of 1854, by re-enacting it in these terms:
"Sec. 12. The corporation created by this act shall succeed to all the legal and equitable rights, claims, and privileges, and be subject to ail the legal or equitable liabilities and obligations of the town of Oakland; and the ordinances of the board of trustees of said town are hereby ratified and confirmed, and the council shall have power to maintain suits in the proper courts to recover any right, or interest, or property, which may have accrued to the town of Oakland." *Page 192 
The amendment consisted in the insertion of the words "and the ordinances of the board of trustees of said town axe hereby ratified and confirmed."
Upon the passage of this act Carpentier filed a supplemental answer in the case of Oakland v. Carpentier, supra, setting up the provisions of said section 12 as a legislative confirmation of; his title, and when the case again went to the supreme court this point was very fully argued by counsel, but not decided by the court (See Oakland v. Carpentier, 21 Cal. € 42.)
In the present case, however, it becomes necessary to decide whether, by this amendment to the charter of the city, Carpentier was invested with title to the waterfront.
It was, as has been shown, clearly within the power of the legislature to grant these lands to Carpentier, and the only question to be decided is, whether that was the intention of the law. If such was the intention, it cannot be denied that he then became vested with a perfect title.
But the law cannot be so construed. Up to this point Carpentier had no title — his asserted grant from the town being absolutely void, and, therefore, if this amendment to the city charter had the effect of investing him with complete title, it was substantially a new grant by the legislature. For it is to be remembered that the pretended grant by the town had been utterly repudiated by its successor, the city, which was at that very time endeavoring by its suit in equity to have its title to the waterfront judicially established. We are to suppose, then that the legislature intervened in this controversy, and over the head of the city, transferred by its fiat the whole of the waterfront to a private citizen; and not only that, but that if conferred upon him the exclusive right for more than a quarter of a century to erect wharves, and regulate tolls and wharfage for a-growing and. ambitious city. For a confirmation of the ordinance of May 17, 1852, not only transferred the land in controversy, but sanctioned the abdication by the municipal authorities of their governmental functions in respect to wharves and tolls.
Of course, it is impossible to suppose that the members of the legislature actually intended to bring about this result, and *Page 193 
the only question is, whether they have used language which compels a construction to that effect.
The argument of the appellant is, that the language of the amendment necessarily includes all the ordinances of the town, and along with the rest the ordinances making and confirming the grant. In other words, the contention is, that the word "ordinances," as here employed, is to be taken in its widest and most comprehensive sense. But there is a well-recognized rule of construction of statutes which requires the rejection of the broadest sense of a word, even when it is its most natural and usual sense, if that is necessary in order to give effect to the true intent of the law, or to prevent a result at variance with its apparent purpose. The word "ordinance," however, in its usual and primary sense, means a local law — a rule of conduct prospective in its operation, and applying generally to the persons and things subject to the local jurisdiction, It does not, limits ordinary use or signification, include a grant of lauds. Conceding it to be true that a grant of lands may be made by municipal ordinance, it is equally true that the idea of such a grant is not suggested by the use of the word, and this because it is a very unusual mode of granting lands. It is to be presumed, therefore, that in this instance the legislature used the word in its ordinary and restricted sense, rather than in a sense which would bring about a result at variance with the purposes evinced by other portions of the act. The title to the act, and. its declared purpose, was to amend the charter of the city of Oakland, and it did make some trifling amendments really germane to the subject As an amendment it became part and parcel of the charter — which, like the original charter of the town, conferred the power and imposed the duty upon the municipal authorities to construct wharves and regulate tolls. Can at the supposed, then, that by the general words of this amendment the legislature intended to deprive the city of the means of executing the powers imposed upon it, or that it intended to make a grant to a private citizen without a precedent in the previous legislation of the state, and without a parallel in its subsequent legislation? While it is true that the legislature had the power to make the grant, they will not be held to have made it unless their intention so to do has been clearly manifested, and *Page 194 
here certainly such an intention is more than dubious. There was nothing in the title of the act to suggest the idea of "a grant to Carpentier, and such a grant was in no degree germane to the avowed purpose of the act. On the contrary, it was, as we have seen, at variance with some of the most important provisions of the charter. For these reasons I conclude that tie amendment ratifying and confirming the ordinances of the town of Oakland must he held to apply exclusively to ordinances properly BO called — that is, to the local laws of the town, and not to ordinances which were mere grants or attempted grants of the lands of the corporation — to ordinances adopted in pursuance of. the legislative authority of the council, and not to ordinances which were in effect mere conveyances or attempted conveyances of the property interest of the town in its waterfront Lands.
The rule of construction upon which this conclusion. founded is stated and illustrated in sections 113, et seq., of End lich on Interpretation of Statutes, where the authorities which support it are very fully cited.
In this connection I hare not overlooked the case of Thom son v.Thompson, 52 Cal. 154, cited and relied on by appellant But that case sustains the contention of counsel only to the extent that it holds or assumes that it is competent for the legislate to confirm or validate a void act of a municipal corporation That the legislature has such power I have no doubt, but the question here is, whether it has attempted to exercise it to the extent claimed, and as to that matter Thompson v. Thompson supra, is not in point, for the act there in question confirmed the acts and proceedings of the trustees — a confirmation as comprehensive and universal as it could possibly be made. No Construction of the language of that act could have excluded [ILLEGIBLE TEXT] transfer which it was held to have validated, and the [ILLEGIBLE TEXT] itself was of a character entirely consistent with the [ILLEGIBLE TEXT] the charter.
It is to be regretted, I think, that a court should ever [ILLEGIBLE TEXT] bound by rules of construction to give effect to statute [ILLEGIBLE TEXT] ratify and confirm by wholesale the acts of municipal [ILLEGIBLE TEXT] political agencies of the state. There is no more [ILLEGIBLE TEXT] species of legislation. It is really legislating [ILLEGIBLE TEXT] eyes shut, and under the mandatory and prohibitory [ILLEGIBLE TEXT] *Page 195 
our present constitution is impossible. Under the old constitution, however, which, in respect to local and special Legislation, titles of bills, etc., was construed to be merely directory, legislation of this character was possible, and ratifying laws passed while it was in existence, when clear and explicit, must be enforced, no matter how multifarious or incongruous may be the subjects which they embrace. They should, however, be closely scrutinized and strictly construed in order to prevent as far as possible the evils which they involve, and against which the framers of our present constitution have taken such strict and such necessary precautions.
The nest contention of defendant is, that although Carpentier may have got no title by the ordinances of 1852-53 and the confirming act of 1861, still the final judgment of dismissal in the case of Oakland v. Carepentier, supra, estops the plaintiff upon the question of title.
The final judgment in that case was a dismissal in obedience to the mandate of the supreme court, and the opinion of that court (21 Cal. 667) shows that the validity of Carpentier's title was not determined. All that was determined was that the suit in equity could not be maintained, even if the grant to Carpentier was void. If it was void, the city could disregard it and assert her rights in any method appropriate to that state of the case.
The plaintiff is here pursuing the appropriate statutory remedy for establishing and enforcing her rights if the grant to Carpentier was void, and the judgment in Oakland v. Carpentier,supra, is no more an estoppel than the dismissal of a suit in equity upon the ground that there was a plain, speedy, and adequate remedy at law would be a bar to the appropriate action at law.
Defendant's claim of title, based upon the several execution ales of the waterfront under judgments against the town of Oakland is the next point requiring notice. It is unnecessary to go into the details of these judgment and execution sales. A sufficient answer to all the claims based upon them is found in the conclusion above stated that the lands in controversy were held subject to the public trust of laying out streets through them, to and along the waterfront, and of using them as sites for wharves, [ILLEGIBLE TEXT] piers, and other essential aids to commerce and to the *Page 196 
traffic of a seaport town. They were for this reason not [ILLEGIBLE TEXT] to levy and sale under execution. (Hart v. Burnett, 15 Cal. [ILLEGIBLE TEXT] The difference in the manner in which like waterfront of [ILLEGIBLE TEXT] was held from that in which the beach and water lots of [ILLEGIBLE TEXT] Francisco were held has already been sufficiently stated, [ILLEGIBLE TEXT] demonstrates the inapplicability of the decisions — such as [ILLEGIBLE TEXT] v.Morse — holding that the water lots were the subject of [ILLEGIBLE TEXT] sales.
The foregoing discussion brings us down in point of [ILLEGIBLE TEXT] the year 1863, when the suit ofOakland v. Carpenter, [ILLEGIBLE TEXT] was finally dismissed, and results in the conclusion that [ILLEGIBLE TEXT] tier at that time had no title. The attempted transfer to him of the waterfront was void, and the city of Oakland was [ILLEGIBLE TEXT] assert her rights by any action or other proceeding [ILLEGIBLE TEXT] to that state of the case.
Carpentier, however, still asserted the validity of his title [ILLEGIBLE TEXT] appears to have retained possession of such portions of the [ILLEGIBLE TEXT] front as he had found occasion to occupy by himself, his [ILLEGIBLE TEXT] and assignees.
In the year 1867, the authorities of Oakland again [ILLEGIBLE TEXT] stir in the matter. A contract was made, or proposed, [ILLEGIBLE TEXT] an attorney was retained for the purpose of recovering [ILLEGIBLE TEXT] city the waterfront 2 and 6 and the rights connected there [ILLEGIBLE TEXT] But before the commencement of any action or other [ILLEGIBLE TEXT] for that purpose, a compromise of the claims of the [ILLEGIBLE TEXT] proposed and accepted. At that time the transcontinent [ILLEGIBLE TEXT] road was approaching completion, and the Western [ILLEGIBLE TEXT] road Company, which owned the franchise from [ILLEGIBLE TEXT] San Jose, was projecting a branch line to a point on [ILLEGIBLE TEXT] or near San Francisco. ID order to induce that company [ILLEGIBLE TEXT] its terminus at Oakland Carpentier offered them a [ILLEGIBLE TEXT] the waterfront claimed by him. They, however, had [ILLEGIBLE TEXT] in the validity of his claim, and refused to consider [ILLEGIBLE TEXT] proposition unless the necessary steps should be taken [ILLEGIBLE TEXT] up his title. The whole matter was then submitted to [ILLEGIBLE TEXT] authorities and their attorney, with the result that a [ILLEGIBLE TEXT] was agreed upon and subsequently carried out. [ILLEGIBLE TEXT] stance of this agreement was that the city should [ILLEGIBLE TEXT] the legislature the necessary authority to make the [ILLEGIBLE TEXT] *Page 197 
that a email portion of the waterfront should go to the city and the rest be divided between the Oakland Water Front Company — corporation of which Carpentier was the principal stockholder — and the railroad company. The principal consideration to the city, and its principal share in the compromise, was the establishment of the railroad terminus at the city front and the expenditure of five hundred thousand dollars in tie erection of depots and other terminal works.
In pursuance of an-understanding to this effect application was made to the legislature and an act was passed March 21, 1868 (State. 1868, p. 222), as follows:
"Section 1. The council of the city of Oakland, with the concurrence of the mayor of said city, is hereby authorized and [ILLEGIBLE TEXT] to compromise, settle, and adjust any and all claims, [ILLEGIBLE TEXT] controversies, and causes of action in. which the said [ILLEGIBLE TEXT] interested.
"Sec. 2. This act shall take effect immediately."
March 31, 1868, all the parties interested, except the city, bed. contracts in writing embodying the terms of the compromise, and on April 1st and 3d the following ordinances were adopted by the city council and approved by the mayor:
"The council of the city of Oakland do ordain as follows:
"Section 1. The claims, demands, controversies, disputes, Oakland causes of action heretofore existing between the of Oakland on the one part and Horace W. Carpentier his assigns of the other part, relating to the force, validity, effort of a certain ordinance passed by the board of trustees town of Oakland on the eighteenth day of May, A. D. and enrolled May 27, 1852, signed by A. Marier, president said board of trustees, and F. K. [ILLEGIBLE TEXT], clerk of said entitled, `An ordinance for the disposal of the waterfront [ILLEGIBLE TEXT] to the town of Oakland and to provide for the [ILLEGIBLE TEXT] of wharves,' wherein and whereby, for the consideration therein named, `the waterfront of said town, that is to say, [ILLEGIBLE TEXT] lands lying within the limits of the town of Oakland and [ILLEGIBLE TEXT] high tide and ship's channel,' as described in the act of legislature for the incorporation of said town, passed May 4, together with all the right, title, and interest of said town altogether with all the privileges, rights, and franchises *Page 198 
therein mentioned, were sold, granted, and released to Horace W. Carpentier and his assigns.
"And also in relation to the validity, force, and effect of a certain conveyance, executed and delivered to the said Carpentier, of the said waterfront, dated May. 31, 1852, by the said Amedee Marier, president of said board of trustees, under' and in pursuance of said ordinance.
"And also in relation to the force, validity, and effect of a certain other ordinance passed by the board of trustees on the thirtieth day of December, A. D. 1852, entitled, `An ordinance to improve the wharf at the foot of Main street, and to extend the time for construction of other wharves,' which said ordinance was enrolled January 1, A. . D. 1853, and signed by said president and clerk of the said board of trustees, wherein and whereby the said first-mentioned ordinance and the said deed of conveyance were recognized and approved.
"And also in relation to the force, validity, and effect of a certain other ordinance entitled, `An ordinance concerning wharves and the waterfront,' passed on the twenty-seventh day of August, A. D. 18S3, by said board of trustees, which said ordinance was enrolled dated August 27, A. D. 1853, and was signed by A. W. Barrell, president, and A. D. Hurlbutt clerk, of the said board of trustees, wherein and whereby the said first-mentioned ordinance was in all things ratified and confirmed and the said water front again granted, sold, and conveyed to the said Carpentier in fee simple forever — are hereby compromised, settled and adjusted, and the said above-mentioned ordinances and conveyances. made valid, binding, and ratified and confirmed, and all disputes, litigations, controversies, and claims in and to the franchises and property described in said ordinances and deed of conveyance, and every part thereof, are abandoned and released by the said city of Oakland to the said Carpenter and his assigns upon the following conditions, to wit, that the said [ILLEGIBLE TEXT] and his assigns shall convey by proper and sufficient deeds [ILLEGIBLE TEXT] conveyance all the property and franchises mentioned and [ILLEGIBLE TEXT] scribed in said ordinances and deed of conveyance herein [ILLEGIBLE TEXT] referred to, to the Oakland Water Front Company, to be [ILLEGIBLE TEXT] and applied in. accordance with the terms, conditions, [ILLEGIBLE TEXT] and agreements, contained in certain contracts between [ILLEGIBLE TEXT] *Page 199 
Oakland Water Front Company and the Western Pacific Railroad Company and other parties, bearing even date herewith, with, the exceptions in the agreement specified. But nothing herein, contained shall be deemed to affect any rights of the San Francisco and Oakland Bailroad Company derived under an ordinance of the city of Oakland passed the twentieth day of November, 1861.
"Passed April 1, 1866.
"B. F. PENDLETON,
"President of the Council.
"Attest: E. Hillebrand, City Clerk.
"Approved April 1, A. D. 1868.
"SAM MERRITT,
"Mayor."
"The council of the city of Oakland do ordain as follows:
"An ordinance entitled an ordinance to amend an ordinance entitled `An ordinance for the settlement of controversies and disputes concerning the waterfront of the city of Oakland, the franchises thereof, and other matters relating thereto.'
"Section 1. The third clause of section 1 shall be amended to . read as follows: And also in relation to the force, validity, and effect of a certain other ordinance passed by the board of trustees on the thirtieth day of December, 1852, entitled `An ordinance to approve the wharf at the foot of Main street and to extend the time for constructing the other wharves,' which, said ordinance was enrolled January 1, 1853, and signed by the said president and clerk of the said board of trustees, wherein and whereby the said first-mentioned ordinance and the said deed of conveyance were recognized and approved.
"Passed April 2, 1868.
"B. P. PENDLETON,
"President of the Council.
"Approved April 2, A. D. 1868.
"SAM MERRITT,
"Mayor."
"The council of the city of Oakland do ordain as follows:
"Section 1. It appearing to the satisfaction of the council that all terms and conditions of a certain ordinance heretofore passed, ++++ *Page 200 
entitled `An ordinance for the settlement of controversies and disputes concerning the waterfront of the city of Oakland, the franchises thereof and other matters relating thereto,' having been fully satisfied and complied with by Horace W. Carpentier and his assigns, all the ordinances and deeds therein, mentioned and described are hereby finally ratified and confirmed, and all disputes, controversies, claims, demands, and causes of action heretofore existing between the city of Oakland on the one part and Horace W. Carpentier and his assigns of the other part, relating to the force and validity of the said ordinances and deed, are hereby abandoned and released by the said city of Oakland to the said Carpentier and his assigns; provided, that nothing herein contained shall release the right of the city of Oakland to the reversion of the property, franchises, and rights, released, as provided in the contract between the Western Pacific Railroad Company and the Oakland Water Front Company, in case said city of Oakland shall become entitled to same under said contract.
"Passed April 2, A. D. 1868.
"B. F. PENDLETON,
"President Council.
"Approved April 2, 1868.
"SAM MERRITT, Mayor.
"Attest: H. Hillebrand, City Clerk."
I am utterly unable to see any reason for denying the efficacy of this compromise.
By the very terms of the act the council, with the concurrence of the mayor, was authorized to compromise, settle, and adjust any and all controversies in which the said city was interested This is very different from the paraphrase "its controversies which counsel for respondent use in their argument There is some plausibility in the contention that authority merely to compromise "its controversies" would not enable the city to [ILLEGIBLE TEXT] property held subject to a public trust, but authority to compromise, settle, and adjust any controversy in which it was interested, conferred by the same power that created the trust certainly comprehensive enough to sustain a transfer of the property subject to the trust. *Page 201 
Nor is there anything in the suggestion that there was no existing controversy with Carpentier to be compromised. If ever there was a flagrant and notorious controversy over anything, there certainly was such a controversy between Carpentier and the city of Oakland over this waterfront, and it was none the less a controversy because on the 21st of March, 1868, there was NO action or legal proceeding actually pending in court. As to the alleged unreasonableness of the compromise, it can only be said to have been unreasonable in the sense that the city gave up too much and kept too little. But what the city should exact, or concede, in making the compromise was a matter confided to the discretion of the mayor and council, and, in the absence of fraud, their judgment is conclusive.
The conclusion, I think, necessarily follows that from and alter the second day of April, 1868, the city of Oakland censed to be the owner as trustee, or otherwise, of any portion, of her waterfront except those portions secured to her by the compromise of that date, and such streets, thoroughfares, and other parcels as may have been previously dedicated to public use. As to all such places the transfer to the Water Front Company and its assigns was subject to the public easement, and the city as trustee for the public is no doubt entitled to a decree in this action defining her right of control over the lands so dedicated.
With respect to such, streets and public places, the various consent decrees, relied upon by defendant) constitute no estoppel, and the statute of limitations does not apply.
It results from what has been said that the judgment on both appeals and the order denying a new trial must be reversed, and the cause remanded for further proceedings in accordance with the views herein expressed. It is accordingly so ordered.
Temple, J., and Van Fleet, J., concurred.